Citation Nr: 0203488	
Decision Date: 04/17/02    Archive Date: 04/26/02

DOCKET NO.  01-06 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to August 
1982.

This matter comes before the Board of Veterans' Appeals (the 
Board) from a rating decision in October 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

On October 17, 2001, the veteran appeared and testified at a 
personal hearing before the undersigned Board Member at the 
RO.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The veteran sustained an injury to his lower back in 
service.

2.  At an examination for service separation, the veteran's 
spine and  musculoskeletal system were evaluated as normal.

3.  The veteran currently has diagnoses of degenerative disc 
disease and degenerative joint disease of the lumbosacral 
spine.

4.  A preponderance of the competent and probative evidence 
of record does not relate the veteran's current back 
disorders to his active service.

5.  Continuity of lower back symptomatology since separation 
from service has not been demonstrated by competent and 
probative evidence.



CONCLUSION OF LAW

Service connection for residuals of a back injury is not 
warranted. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for residuals of a 
back injury.  In essence, he contends that he injured his 
back lifting a heavy patient when he was a hospital corpsman.  
He further contends that he has had continual back problems 
since that time.

In the interest of clarity, the Board will initially discuss 
the law and regulations pertaining to the issue on appeal.  
The factual background of this case will be briefly reviewed.  
The Board will then analyze the issue on appeal and render a 
decision.

Relevant law and regulations

Service connection - in general

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that a 
claimed disability was incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred in service when the disease is 
manifested to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 
(2001).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001); Savage v. Gober, 10 Vet. App. 
488, 495-496 (1997).

In Voerth v. West, 13 Vet. App. 117, 120 (1999), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that in Savage the Court had clearly held that 
38 C.F.R. § 3.303 does not relieve the appellant of his 
burden of providing a medical nexus.  In the context of the 
law prior to the VCAA, which required that a service 
connection claim be "well grounded", the Court in Voerth 
held that a claimant diagnosed with a chronic condition must 
still provide a medical nexus between his current condition 
and the putative continuous symptomatology and, until he 
presents competent medical evidence to provide a relationship 
between his current disability and either an in-service 
injury or his continuous symptomatology, his claim could not 
be considered well grounded. 

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  When there is 
an approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has the "authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence." See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein. In evaluating the 
probative value of competent medical evidence, the Court has 
stated, in pertinent part:

	The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . .   As is true with any piece 
of evidence, the credibility and weight to be attached 
to these opinions [are] within the province of the 
adjudicators . . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is not error for the Board to favor the opinion of one 
competent medical expert over that of another when the Board 
gives an adequate statement of reasons or bases.  See Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).

Factual Background

The veteran's DD Form 214 shows that his primary military 
specialty was medical service technician.

The veteran's service medical records reveal that, in June 
1980, he was seen at staff sick call for a complaint of 
pulling a muscle in his back 4 days earlier.  The assessment 
was muscle strain, LS (lumbosacral) region, resolving.  In 
August 1980, he was seen for a complaint of recurrent low 
back pain.  The assessment was lower back strain.  The next 
day, when seen again, the veteran stated that he was doing 
much better and he was no longer getting shooting pains in 
his back.  On examination, he had good range of motion.  The 
assessment was resolving low back strain.

In March 1982, the veteran was seen by a service department 
physician for a complaint of low back pain for 7 days.  The 
veteran stated that he had a sharp and steady pain in the 
lumbosacral area on any type of movement.  On examination, 
there was no deformity or paravertebral spasm; the pain was 
not exacerbated by palpation.  The assessment was "muscle 
skeletal dysfunction, sprain." 

The service medical records are silent for any subsequent 
diagnosis or treatment of back complaints.  At an examination 
for separation in June 1982, the veteran's spine and other 
musculoskeletal system were evaluated as normal.

There are no pertinent medical records for over a decade.  In 
his initial application for VA compensation (VA Form 21-526), 
the veteran reported being treated for low back problems in 
service; by a Dr. B. in 1982; and since 1995.  With his 
application for compensation, which was received in May 1999, 
the veteran submitted copies of private medical records.  
These records show that the veteran repeatedly complained of 
back pain, with the first recorded complaint in May 1995. 

In a statement dated in June 2000, P.S.C., DC, the veteran's 
chiropractor, reported that he had treated the veteran since 
January 1996.  Dr. C. stated that the veteran's low back pain 
began in 1979 in service after the veteran lifted a patient 
who weighed more than 400 pounds.

The veteran was afforded a VA orthopedic examination in March 
2001.  At the time of the examination, the veteran's VA 
claims folder was not available for review.  The veteran 
related a history of the onset of acute low back pain while 
on active duty when he lifted a very obese patient.  The 
veteran indicated that, soon after his discharge from service 
in August 1982, he was seen by his family physician,
a Dr. B., and he was followed by Dr. B. until 1993 or 1994.  
The veteran complained of pain in the lumbar area after 
standing for 30 minutes; the pain radiated into his buttocks.  
X-rays of the veteran's lumbosacral spine showed degenerative 
disc disease changes at L4-5 and L5-S1.  After conducting a 
physical examination, the examining physician's impressions 
included degenerative discopathy, L4-5 and L5-S1 and 
lumbosacral degenerative joint disease.

The veteran's claims folder was later made available to the 
examining physician.  After a review of the veteran's claims 
file, the examining VA physician stated an opinion that the 
veteran's records did not contain evidence suggesting that 
his current back condition started during military service 
and did not "establish early continuity of symptoms, 
restrictions, and necessary treatment for a back condition 
immediately or soon after discharge from the service."

At a personal hearing before the undersigned Board Member in 
October 2001, the veteran testified that he served in the 
Navy as a medical corpsman and was assigned to a female ward 
at a naval hospital and that he pulled his back assisting a 
patient who weighed more than 400 pounds.  He further stated 
that after his separation from service, he treated himself 
for back pain and, at times, saw doctors who gave him 
medicine for back pain.  

The transcript of the hearing in October 2001 reflects that 
the undersigned Board Member kept the record of the hearing 
open for 60 days in order to permit the veteran to submit any 
treatment records which he might obtain from Dr. B [hearing 
transcript, pp. 9-10].  The veteran has not since submitted 
any additional medical evidence, informed VA as to where such 
additional evidence can be located, nor has he otherwise 
communicated with the Board.


Analysis

Initial matter - VA's duty to notify/assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 to 5107 (West 2001)].  The VCAA includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  This law also redefines the obligations of VA with 
respect to the duty to assist.   Regulations implementing the 
VCAA have been enacted.  See 66 Fed. Reg. 45, 620 (August 29, 
2001) [codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

After having carefully reviewed the record on appeal, and for 
reasons expressed immediately below, the Board has concluded 
that the requirements of the VCAA have been effectively 
satisfied.  

(i.)  Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2001).  

In this case, the veteran has been notified of the pertinent 
law and of what evidence is needed in a May 2000 letter from 
the RO and in the May 2001 Statement of the Case.  In 
addition, on the record of the hearing held in October 2001, 
the undersigned Board Member discussed with the veteran the 
kind of medical evidence which would demonstrate continuity 
of symptomatology of the claimed back disorder since his 
separation from active service.  The Board believes, based on 
the record, that VA's duty to notify the veteran has been 
fulfilled.

(ii.)  Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the evidence 
of record (lay or medical) does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (West Supp. 2001); 38 C.F.R. § 3.159 
(2001). 

In the instant case, the RO arranged for an examination and 
medical opinion by VA physician.   The VA physician reviewed 
the veteran's claims file, conducted a physical examination, 
obtained X-rays and offered an opinion on the medical issues 
in this case.  The examination report has been described in 
the factual background section above.  The Board concludes 
that VA duty to assist the veteran under the VCAA has been 
fulfilled.

The Board notes that, at the hearing in October 2001, the 
veteran testified that he was treated for complaints of back 
pain by a Dr. B. soon after his separation from service in 
1982 and until the early to mid-1990s.  The transcript of the 
hearing reflects that the undersigned Board Member told the 
veteran that, after the hearing, he might review his claims 
file to see if he had obtained and submitted all records of 
his post-service treatment by Dr. B.  With his original claim 
for compensation, received in May 1999, the veteran had 
submitted copies of office notes of Dr. B. dated from June 
1992 to January 1996.  The transcript further reflects that 
the record of the hearing was kept open for a period of 60 
days to permit the veteran to submit any additional records 
from Dr. B.  The veteran has not submitted any additional 
evidence or requested VA's assistance in attempting to obtain 
additional evidence from Dr. B. or anyone else since the date 
of the hearing.  Under these circumstances, the Board finds 
that VA's duty to assist the veteran in obtaining evidence 
pertinent to his claim has been fulfilled and further 
assistance in that regard is not required by the VCAA. 

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim, including 
presenting testimony at an October 2001 personal hearing 
which was chaired by the undersigned.  On the basis of the 
Board's review of the claims folder, there is no indication 
that the veteran has further evidence or argument to submit.  
The veteran has not pointed to any additional pertinent 
evidence which has not been obtained, and the Board is not 
aware of any such evidence.

The Board concludes that all reasonable efforts were made by 
VA to obtain evidence necessary to substantiate the veteran's 
claims and that the notice provisions of the VCAA have been 
complied with.  The Board will, therefore, proceed to 
consider the veteran's claim on the merits.

Discussion

The veteran contends that his currently diagnosed disorders 
of the low back are related to an injury which he sustained 
during his period of active service, which he has described 
as occurring while lifting an obese patient during the course 
of his duties as  a hospital corpsman.  He further contends 
that he has had continuous symptomatology of low back 
problems since his separation from service.  

The Board has no reason to doubt the veteran's statements 
that he injured his back during service.  His service medical 
records document complaints of back pain and findings of low 
back strain.  The question which must be answered is whether 
such complaints are related to his current back problems, 
which were diagnosed in March 2001 as degenerative discopathy 
of L4-5 and L5-S1 and lumbosacral degenerative joint disease.

With respect to a medical nexus between the veteran's current 
low back disorders and an injury or injuries in service, Dr. 
C., the chiropractor, in stated in June 2000 that he had 
treated the veteran's chronic recurrent low back pain since 
January 1996.  Dr. C. further stated that the veteran's "low 
back pain began after lifting a 400+ lb. patient . . . in 
1979." 

The Court has specifically held that "[e]vidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute 'competent medical evidence' . . . ." See Leshore 
v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. Brown, 5 Vet. 
App. 229, 233 (1993).  So it is with respect to the statement 
of Dr. C.  There is no indication of that there was review of 
the veteran's medical history by Dr. C.  Moreover, to the 
extent that Dr. C.'s statement can be read as a nexus 
opinion, no reason was given for the implicit conclusion that 
the lifting incident in service was the cause of the 
veteran's current back disability, for which he had been 
treating the veteran only since 1996.  

There is of record the March 2001 opinion of the VA examiner 
that there is no relationship between the veteran's current 
back problems and the injury in service.  
The VA examiner's opinion was based on physical examination 
of the veteran, evaluation of diagnostic studies, an 
interview with the veteran and examination of the veteran's 
claims folder.  

The Board notes that the VA examiner commented that any 
continuity of back symptoms since separation from service is 
not documented in the medical records in the claims file.  
This appears to be congruent with the medical evidence of 
record.  At the examination for separation in June 1982, no 
low back disorder was diagnosed.  There is no medical 
evidence of back complaints for a decade after the veteran 
left service.  

Although the veteran has stated that Dr. B. began to treat 
him for a back condition in 1982 the earliest treatment 
record from Dr. B. submitted by the veteran was dated in 
1992, almost 10 years later.  The veteran did not submit any 
additional records or request assistance in attempting to 
obtain any additional records of Dr. B., nor did he provide 
any explanation as to why Dr. B.'s office would not have 
provided him with copies of the complete office records when 
he requested records from that office prior to filing his 
claim.  
  
The Board is, of course aware of the "continuity of 
symptomatology" provision which is contained in 38 C.F.R. 
§ 3.303(b) (2001) and which has been explained above.  
Although the Board has taken into consideration the veteran's 
statements as to continuity of his low back symptomatology 
since service, it has concluded that those statements, alone, 
cannot provide a basis for service connection.  In the 
opinion of the Board, the core principle of Savage and Voerth 
is still viable, notwithstanding the fact that the former 
well groundedness standard which was referred to in those two 
cases has been superceded by the VCAA.   The Board believes 
that competent medical evidence is required under the 
applicable law and regulations for a grant of service 
connection on the basis of chronicity and continuity of 
symptomatology. The Board concludes that, in this veteran's 
case, the presence of a chronic low back condition 
continually since service has not been demonstrated by 
competent and probative medical evidence.  It is well 
established that the veteran, as a layman, is not qualified 
to offer a competent medical opinion on a question of medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992); see also 38 C.F.R. § 3.159 (2001).  Indeed, the VA 
physician in March 2001 specifically commented on the lack of 
such evidence of continuity. 
  
As discussed above, the statement of Dr. C., a chiropractor, 
as to continuity of symptomatology appears to be merely a 
recitation of the veteran's statements, and as such the Board 
accords it little weight of probative value.  The medical 
record does not document such continuity, and it appears that 
Dr. C. did not have the benefit of a review of the entire 
record, as did the VA physician.  In addition, the Board has 
taken into consideration the VA physician's status as a 
physician.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997) 
[in evaluating the probative value of medical statements, the 
Board looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data].   

The Board additionally notes that the veteran does not claim, 
nor is there any competent medical evidence which indicates, 
that within one year of his separation from active duty in 
August 1982, arthritis of the lumbosacral spine was diagnosed 
or manifested to a compensable degree.  Therefore, service 
connection for degenerative joint and disc disease of the 
lumbosacral spine, on a presumptive basis, is not warranted.  
See 38 C.F.R. §§ 3.307, 3.309 (2001).

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a low back disability.  The benefit sought on 
appeal is accordingly denied.


ORDER

Service connection for residuals of a back injury is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

